Bartlett, Woodward, Hirschberg and Jerks, JJ.,
concurred; Goodrich, P. J., not sitting.
The following is the decision rendered in this case:
The case having been sent back by the Appellate Division for decision, I hereby decide that the respondents are entitled to an order dismissing the writ and for judgment for costs against the relator.
The grounds of the decision concisely stated are as follows:
Said David Havron was appointed to his position in the month of April, 1897, as steamfitter in the department of water supply in the then city of Brooklyn by the then commissioner of city works, Theodore B. Willis, pursuant to the civil service rules and regulations, the said appointment being at a salary of $1,050 per annum.
On or about December 28, 1897, the city works commissioner increased said Havron’s salary to $1,200 per annum.
Said Havron was transferred to the service of the Greater New York pursuant to the provisions of section 1536 of the charter.*
On February 7, 1898, James Moffett, the deputy commissioner of water supply for the borough of Brooklyn, with the approval of William Dalton, the commissioner, reduced the salary of said Havron to $1,050, the same salary that he was receiving just prior to *112the increase made by Commissioner Willis above referred to. This action was taken in pursuance of the provisions of section 456 of the charter of 1897. It was not essential to the validity of this action that the reasons for such reduction be filed and opportunity be given to explain, because chapter 186 of the Laws of 1898* embodying these requirements did not become a law until March 31,1898.
The provisions of section 1543 of the charter applied only to cases of removal by heads of departments and had no application to a reduction» of this kind made by a deputy commissioner pursuant to provisions of the statute expressly empowering him to fix and regulate salaries with the approval of. the head of the department.
*113(I£as>es DETERMINED IN THE THIRD DEPARTMENT IN THE APPELLATE DIVISION, Iftme, 1903.

Laws of 1897, chap. 378.— [Kep.


 Amdg. Laws of 1883, chap. 354, § 13.— [Rep.